IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                               No. 02-60039
                             Summary Calendar



EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                 Plaintiff-Appellee,

and

LISA PETTIS,

                 Intervenor Plaintiff - Appellee

v.

ROYER HOMES OF MISSISSIPPI, INC.,

                 Defendant - Intervenor Defendant - Appellant

                        --------------------
            Appeal from the United States District Court
              for the Southern District of Mississippi
                       USDC No. 1:00-cv-229GR
                        --------------------
                         September 16, 2002

Before JOLLY, JONES, and PARKER, Circuit Judges.

PER CURIAM:*

      In   September   1999,      the   EEOC   filed    a   complaint      against

Defendant-Appellant       Royer   Homes     (“Royer”)    alleging    that    Royer

violated    Title   VII     by    discriminating        against     Lisa    Pettis


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        1
(“Pettis”), on the basis of sex and by retaliating against her

because she engaged in protected conduct.           In August 2000, Pettis

intervened in the case and made the same allegations.

     In June 2001, the case was tried to a jury.            The jury found

for Pettis and the EEOC on the retaliation claim and awarded

$75,000 in damages, but found for Royer on the discrimination

claim.   Royer subsequently filed a motion for judgment as a matter

of law, or in the alternative, for new trial because of the jury

verdict against it on the retaliation claim.             The district court

denied the motion and entered judgment in favor of Pettis in the

sum of $75,000.   Royer now appeals from the district court’s order

denying its motion for judgment as a matter of law and from the

district court’s order entering judgment in favor of Pettis on the

retaliation claim.

     We review de novo a district court’s denial of a motion for

judgment as a matter of law.      Stokes v. Emerson Elec. Co., 217 F.3d
353, 356   (5th   Cir.   2000).     Judgment   as    a   matter   of   law   is

appropriate only if “there is no legally sufficient evidentiary

basis for a reasonable jury to find for [a] party on [an] issue.”

Fed. R. Civ. P. 50(a).       Reviewing all of the evidence in the

record, a “court must draw all reasonable inferences in favor of

the nonmoving party, and it may not make credibility determinations

or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000).     In so doing, the court “must disregard


                                     2
all evidence favorable to the moving party that the jury is not

required to believe.” Id. at 151.

     Royer argues that the district court erred in denying its

judgment as a matter of law because (1)there was insufficient

evidence to support the jury finding of retaliation; (2) Pettis’

filing of her charge with the EEOC was untimely; (3) the $75,000

damages amount is not supported by the evidence; and (4) the

$75,000 is above the statutory cap on damages set forth in 42

U.S.C. § 1981(b)(3).

     We find each of Royer’s arguments to be unpersuasive for

several reasons.   First, the district court’s November 26, 2001

order clearly sets forth the testimony which provides sufficient

evidence for the jury to find unlawful retaliation and award the

sum of $75,000 to Pettis.    Thus, we adopt the district court’s

findings on these two points as our own.   Second, we find it beyond

peradventure that Pettis’ EEOC charge was timely filed with respect

to her retaliation claim.    Finally, Royer waived any “statutory

cap” argument it may have had by not arguing it at the district

court level.   See Stephens v. C.I.T. Group/Equip. Fin., Inc., 955
F.2d 1023, 1026 (5th Cir. 1992).

     The judgment of the district court is AFFIRMED.




                                   3